Citation Nr: 0530839	
Decision Date: 11/16/05    Archive Date: 11/30/05

DOCKET NO.  02-04 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a right knee disorder. 


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to July 
1967.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an October 2001 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in New Orleans, Louisiana, which denied the 
veteran's claim for service connection for a right knee 
disorder.  The veteran appealed that decision to the Board.

In April 2003, the Board issued a decision affirming the RO's 
denial of the veteran's claim.  The veteran appealed that 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In a March 2004 order, the Court vacated the 
Board's decision and remanded the decision to the Board for 
further action consistent with its order.  

In September 2004, the Board remanded the case with 
instructions that the RO readjudicate the veteran's claim 
based on evidence received since a statement of the case was 
issued in March 2004.  The RO complied with the Board's 
remand by issuing a supplemental statement of the case in 
January 2005.  

The appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Since the most recent Supplemental Statement of the Case 
(SSOC) was issued in January 2005, additional relevant 
evidence was submitted to the Board in April 2005.  Such 
evidence includes radiographs of the veteran's right knee 
from the Jennings American Legion Hospital dated in January 
2005 and March 2005.  

In May 2005, the Board faxed a request for waiver of initial 
RO consideration of this evidence to the veteran's attorney 
in this case.  Since there was no response, subsequently, in 
an August 2005 letter, the Board notified the veteran that he 
had the right to have this newly submitted evidence reviewed 
by the agency or original jurisdiction (AOJ) for issuance of 
an SSOC, or that he could waive his right to initial AOJ 
consideration of the newly submitted evidence and request 
that the Board proceed with the adjudication of his appeal.  
The Board then explained that he had 45 days to respond, and 
that if the Board did not hear from him by the end of the 45-
day period, that the Board would assume he did not wish to 
waive initial AOJ consideration of the newly submitted 
evidence and therefore remand his appeal to the AOJ for 
review.

To date, the veteran has failed to respond.  As such, his 
case must be remanded to allow the RO to readjudicate his 
claim based on the newly submitted evidence.  See 38 C.F.R. § 
19.31 (2004); see also Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 
2003).

Accordingly, the case is REMANDED for the following action:

The RO should review the case on the 
basis of all additional relevant evidence 
added to the record since the January 
2005 SSOC.  If the benefit sought is not 
granted, the veteran and his 
representative should be furnished an 
SSOC, which addresses the additional 
evidence associated with the claims file.  
The veteran should be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

The purpose of this REMAND is to afford the veteran due 
process of law.  The Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of the veteran until he is 
notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


